Citation Nr: 0710041	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left bundle branch 
block.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In September 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, there was discussion as to whether the claim on 
appeal for service connection for a left bundle branch block 
was being considered on a de novo basis or as a petition to 
reopen.  In this regard, in a May 2004 statement of the case, 
the RO undertook a de novo review in considering the 
veteran's claim, but at the same time made a finding that new 
and material evidence had not been submitted to warrant 
reopening the claim.  At the above hearing, the veteran's 
representative provided argument that new and material 
evidence had been submitted to warrant reopening the claim on 
appeal, as well as that the evidence of record supported a 
finding of service connection.  

The Board notes that in a September 1984 rating decision, the 
RO denied the veteran's petition to reopen his claim for 
service connection for left bundle branch block.  The veteran 
was provided notice of the decision the following month but 
did not appeal.  As such, regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for left bundle branch block.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for left bundle branch block as a claim to reopen.  

The Board also notes that since the last adjudication of the 
veteran's claim on appeal in May 2004, additional medical 
evidence has been associated with the claims file.  A review 
of this medical evidence does not necessarily reflect that it 
is pertinent to the veteran's petition to reopen his 
previously denied claim on appeal.  As such, the issuance of 
a supplemental statement of the case (SSOC) by the RO with 
respect to this evidence is not found warranted.  See 
38 C.F.R. § 19.31 (2006).  Notwithstanding that fact, at his 
September 2006 hearing, the veteran submitted a waiver of RO 
consideration of the additional medical evidence and the 
issuance of an SSOC.  

Furthermore, with respect to that above additional evidence, 
in an August 2005 statement, a private physician opined that 
the veteran's exposure to extreme cold during service (i.e., 
frostbite) would be a contributory factor to his hypertension 
and subsequent development of heart disease.  The Board 
infers from the physician's statement a raised claim by the 
veteran for service connection for hypertension and for 
service connection for a heart disability other than left 
bundle branch block.  As neither claim is before the Board, 
they are referred to the RO for appropriate action.  

Likewise, in March 2007, the veteran submitted additional 
medical evidence directly to the Board.  This evidence 
consists of statements and opinions from the veteran's 
private physicians, as well as a nerve conduction study of 
the veteran's upper extremities.  The veteran has waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2006).  The Board accepts 
this evidence into the record on appeal.  

Finally, in a May 2006 rating decision, the RO denied the 
veteran's claims for higher ratings for degenerative joint 
disease of the right knee, for neuritis of the face, for 
residuals of a left frozen foot, for residuals of a right 
frozen foot, for frostbite of the right arm and hand, and for 
frostbite of the left arm and hand.  A review of the claims 
file does not reflect that the veteran has appealed the RO's 
May 2006 decision.  As such, none of the above issues is 
currently in appellate status.  


FINDINGS OF FACT

1.  In a September 1984 rating decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for left bundle branch block.  Although notified of the 
denial the following month, the veteran did not appeal the 
decision.  

2.  Additional evidence associated with the claims file since 
the RO's September 1984 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for left bundle branch block.  


CONCLUSIONS OF LAW

1.  The September 1984 RO decision that denied the veteran's 
petition to reopen a claim for service connection for left 
bundle branch block is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the September 1984 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for left bundle 
branch block are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for left bundle branch block has been accomplished.  

In this respect, through a December 2003 notice letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim.  After the notice letter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board notes that the RO did not include the 
criteria for reopening a previously denied claim in the above 
noted December 2003 pre-rating notice letter.  However, the 
Board finds that any deficiency in that letter was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim has 
been fully developed.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson 444 F.3d 1328 (Fed. Cir. 2006).  In this regard, 
the claims file reflects that any above notice deficiency was 
cured by the RO in the March 2004 rating decision and the May 
2004 SOC (which included citation to 38 C.F.R. §3.156 
applicable to the veteran's claim).  In this respect, through 
these documents, the veteran was placed on notice of the 
criteria for new and material evidence and the need to submit 
evidence showing that a left bundle branch block had its 
onset in service or was aggravated by service (the basis for 
the RO's previous denial in September 1984).  

Likewise, as indicated above, following the issuance of the 
December 2003 letter, the veteran has been afforded 
opportunities to present information and/or evidence 
pertinent to the appeal.  Neither in response to any RO 
letters nor at any other point during the pendency of this 
appeal has the veteran informed the RO of the existence of 
any additional evidence that needs to be obtained prior to 
adjudication by the Board.  In this regard, in January 2004, 
the veteran informed the RO that he had no evidence to submit 
with regard to any medical treatment he had received prior to 
service.  The veteran reported that he had tried to obtain 
his pre-service medical treatment records, but had been 
informed that such records were no longer available.  
Furthermore, at the above September 2006 hearing, the veteran 
informed the undersigned Veterans Law Judge that he was not 
aware of any additional evidence not already associated with 
the claims file that would support his claim.  

Otherwise, since the May 2004 SOC, the veteran has submitted 
additional medical evidence that does not necessarily pertain 
to his claim on appeal, and thus no additional evidence was 
received such that readjudication of the claim prior to the 
RO's certification of the appeal to the Board, in December 
2006, was necessary.  Thus, the Board finds the specific 
notice requirements involving a petition to reopen a 
previously denied claim have been met.  See Kent, 20 Vet. 
App. at 1.  The Board also notes that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice or the piecemeal 
notice in this case requires remand to the RO.  In this 
regard, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has attempted to obtain the 
veteran's service medical records but such attempts have been 
unsuccessful.  In this regard, the veteran testified that he 
was transferred a number of times during service and that his 
records were lost each time he moved.  Furthermore, in March 
1978, the National Personnel Records Center (NPRC) notified 
the RO that the veteran's service medical records were 
unavailable and were believed to have been destroyed in a 
fire at that facility.  A subsequent request for records from 
the Surgeon General's Office (SGO) also was unsuccessful.  

Additionally, the veteran has testified that he was first 
diagnosed with a left bundle branch block in 1968 at the 
Kelly Clinic in Santa Rosa, California.  It does not appear 
that records associated with the Kelly Clinic, dated in 1968, 
are associated with the claims file.  As will be discussed 
below, medical evidence subsequent to 1968 reflects the 
veteran's left bundle branch block as asymptomatic.  As such, 
further development to obtain any available records 
associated with the veteran's treatment in 1968 at the Kelly 
Clinic is not warranted.  

Otherwise, the veteran has been given the opportunity to 
submit evidence and has testified in support of his claim.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the petition to reopen the previously denied 
claim for service connection for a left bundle branch block 
that need to be obtained.  In other words, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion with respect to the issue 
on appeal, the Board notes, as reflected below, that new and 
material evidence to reopen the veteran's claim for service 
connection for left bundle branch block has not been 
received.  Given the standard of the new regulation, the 
Board finds that VA did not have a duty to obtain a medical 
examination or medical opinion in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

In a September 1984 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for left bundle branch block.  The veteran was notified of 
the decision the following month but did not appeal.  Thus, 
the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In October 2003, the veteran sought to 
reopen his claim.  

Initially, the Board notes that the veteran has repeatedly 
alleged that his left bundle branch block pre-existed service 
and was aggravated by service.  In this regard, the veteran 
has testified that symptomatology associated with his left 
bundle branch block began to manifest during basic training 
and that the underlying disability was aggravated by stress 
and cold exposure he experienced during service.  Medical 
opinions of record have speculated that the veteran's left 
bundle branch block was likely or possibly congenital.  At 
the same time, other medical opinions have identified the 
left bundle branch block as being congenital.  

The Board notes that service connection may be granted for 
disease (not defects) of congenital, development, or familial 
origin.  Service connection is warranted if the evidence, as 
a whole, established that a familial condition was incurred 
or aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  
Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  While it would appear that 
the veteran's left bundle branch block is a congenital 
defect, as compared to a disease of congenital origin, the 
Board notes that the medical evidence of record does not 
clearly establish that fact.  

An intervening change in law or regulation creating a new 
entitlement requires that a claim be adjudicated as a new 
claim.  In this regard, a new entitlement can be said to be a 
change which provides a new basis for establishing 
entitlement to the relief sought so as to render the new 
claim legally and factually distinct from the former claim.  
See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F. 3d 
368 (Fed. Cir. 1994).  As noted above, VAOPGCPREC 82-90 was 
issued subsequent to the September 1984 final decision.  
Here, even assuming arguendo, that the veteran's left bundle 
branch block is a congenital disease or defect, the Board 
does not find VAOPGCPREC 82-90 to be a liberalizing change 
that would render the veteran's underlying claim for service 
connection for left bundle branch block, sought to be 
reopened in October 2003, a new claim.  

In this regard, assuming any congenital disease, the RO 
considered whether the left bundle branch block was incurred 
in or aggravated by service in its final May 1978 and 
September 1984 rating decisions.  Furthermore, with respect 
to any congenital defect, the veteran is not claiming 
entitlement based on VAOPGCPREC 82-90, he has not claimed 
that any congenital defect was subject to superimposed 
disease or injury during service, nor is there evidence of 
such superimposed disease or injury.  Notwithstanding that 
fact, VAOPGCPREC 82-90 simply does not provide a new basis 
for establishing entitlement.  In this respect, establishing 
service connection for superimposed disease or injury was not 
precluded at the time of the September 1984 decision.  Simply 
put, any disability (superimposed or otherwise) could be 
service connected if such disability was incurred in or 
aggravated by service.  

As such, the Board does not find VAOPGCPREC 82-90 to be a 
liberalizing provision.  Therefore, the issue before the 
Board remains whether the veteran has submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for left bundle branch block.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1984 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the September 1984 decision, the RO found that the 
available medical evidence did not support a finding that the 
veteran's left bundle branch block was incurred in or 
aggravated by service.  As such, the RO found that a grant of 
service connection was not warranted.  Medical evidence of 
record at that time included private and VA medical records, 
none of which identified the veteran's left bundle branch 
block as having been incurred in or aggravated by service.  
The left bundle branch block was identified as likely being 
congenital.  

In this regard, an October 1976 examination report from 
Norman Panting, M.D., reflects the veteran's reported history 
of having first been diagnosed with a left bundle branch 
block in 1968.  The veteran was noted to be borderline 
hypertensive, and that he had a complete left bundle branch 
block that was probably congenital.  No other cardiac 
symptomatology was identified.  An August 1979 private 
cardiology report notes that the veteran had no significant 
symptoms of shortness of breath, no history of syncope, and 
that he denied palpitations.  No prior medical history with 
respect to cardiac symptomatology, to include any heart 
attack, was reported.  The cardiologist noted the following, 

The [veteran's] bundle branch block may very well 
be familial, it is certainly asymptomatic and we 
have documentation at least as far back as 1970.  
In itself, it does not require any therapeutic 
considerations.  

As noted above, the veteran's service medical records are not 
available for review.  Attempts by the RO to obtain the 
veteran's service medical records from the NPRC and through 
the SGO have proven unsuccessful.  In cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Medical evidence added to the record since the RO's September 
1984 rating decision includes, in particular, additional 
private and VA medical records (to include reports of 
examination), as well as the veteran's hearing testimony in 
September 2006.  

Of note, in December 1993, the veteran underwent an 
angioplasty and atherectomy of the midleft anterior 
descending coronary artery.  A December 1995 cardiology 
report from Richard R. Miller, M.D., notes that the veteran 
continued to do well from a cardiac perspective.  The veteran 
was noted to work on a regular basis doing fairly heavy 
manual labor and had no angina whatsoever.  His exercise 
tolerance was noted to be excellent, and overall cardiac 
evaluation was noted as normal.  In July 2002, the veteran 
was evaluated by a VA physician and was found to be 
asymptomatic from a cardiac standpoint.  A subsequent 
November 2002 cardiology report from Jon S. Portnoff, M.D., 
reflects the physician's impression that the veteran's left 
bundle branch block was not causing any problems and should 
simply be followed over time.  A statement from Pate D. 
Thomson, M.D., dated in August 2003, reflects that the 
veteran had had a cardiac defibrillilator implanted the 
previous month.  In November 2006, Dr. Portnoff noted in a 
statement that the veteran had a history of both coronary 
artery disease and ischemic cardiomyopathy which resulted in 
an implantable defibrillator. 

In this case, while the veteran has contended that his left 
bundle branch block pre-existed service and was aggravated by 
service, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Otherwise, the veteran has reported that the left bundle 
branch block was first diagnosed in 1968, a number of years 
after his separation from service.  A review of the medical 
evidence submitted since the last final denial of the 
veteran's claim in September 1984, does not reflect any nexus 
evidence that relates the veteran's left bundle branch block 
to his period of service.  

Furthermore, even assuming that the veteran's left bundle 
branch block existed at the time of his entrance onto active 
service in 1953, as is contended, and that it is congenital, 
there simply is no medical evidence, to include any submitted 
since the September 1984 final decision, that reflects an 
aggravation of a left bundle branch block as a result of 
service.  As noted above, in the August 1979 private 
cardiology report and a November 2002 treatment record from 
Dr. Portnoff, the left bundle branch block was deemed 
nonproblematic and did not require therapeutic consideration.  
Likewise, Dr. Portnoff noted in his November 2006 statement 
that a left bundle branch block caused asymmetric contraction 
of the left ventricle as well as altered cardiac output.  
While the evidence does reflect the veteran's post-service 
treatment for coronary artery disease and ischemic 
cardiomyopathy, none of the medical evidence identifies any 
relationship between these disabilities and the left bundle 
branch block.  

The Board thus finds that the evidence received since the 
final September 1984 RO decision is new in the sense that it 
was not previously before agency decision makers.  However, 
none of the evidence is material for purposes of reopening 
the claim for service connection for left bundle branch 
block.  In this case, none of the evidence received raises a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a).  Here, as noted above, the basis of the 
prior denial was a lack of any competent medical evidence 
that the veteran's left bundle branch block was incurred in 
or aggravated by service.  Since the September 1984 RO 
decision, the veteran has not submitted any competent medical 
evidence or medical opinions which relate his left bundle 
branch block to service, or that any pre-existing or 
congenital left bundle branch block was aggravated by service 
or resulted in superimposed disability or injury.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
left bundle branch block has not been met, and the appeal 
must be denied.  The Board has considered the benefit-of-the-
doubt doctrine.  However, as new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for left bundle branch block is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


